DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 
Claim Status
Claims 1,6,12 and 13 have been amended.
Claims 1-13 are pending and examined as follows: 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distribution unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the distribution unit as an electric control board (paragraph 0004, lines 1-3).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
923
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al (EP1998406) in view of Clade et al (US9234677).

With regards to claims 1,12 and 13, Terranova et al discloses a heating device for an air-conditioning unit (electric radiator for air conditioning installation of a vehicle, paragraph 0056, lines 8-10), the heating device comprising:
a heating body supplied with current in order to heat an airflow passing through said heating body (heating body comprises heating elements that are connected to control devices with electrical switches, paragraph 0003, lines 5-8),
the heating body comprising heating elements that are flowed through by said current and located in tubes that are electrically insulated from the heating elements (heating body comprises heating elements 2 is for example a resistor with a PTC which standardly has insulated, paragraph 0056, lines 3-4), said heating elements being controlled via a distribution unit (electronic control card 19 intended to drive and control the selective use of the heating element 2, paragraph 0061, lines 1-2)
the heating device comprising means for grounding a plurality of metal elements that are distributed in the heating body and the distribution unit (first electrical connection 10 is constituted as an electrical ground brought to the potential of 0 volts, paragraph 0060, lines 1-3),
in that wherein said grounding means consist of a grounding circuit passing through the heating body and the distribution unit, at least one part of said grounding circuit being integrated into a protective housing of the distribution unit (first electrical connection 10 is integrated into the housing of connective device 1, Fig. 1).
Terranova et al does not disclose wherein the grounding circuit pass through the tubes and is not flowed through by the current in normal operation and does not run through an enclosure of the distribution unit. 
Clade et al teaches wherein the grounding circuit pass through the tubes and is not flowed through by the current in normal operation (the electric supply interface 30a for ground is electrically connected to the heating block housing 1 by means of electric strip conductors formed at the control means housing in the area of the double groove 27, col 7, lines 37-40) and does not run through an enclosure of the distribution unit (electric supply interface 30a does not run through the body of the control means 4 , Fig. 1 and Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grounding of Terranova et al with the grounding circuit as taught by Clade et al to provide efficient grounding for an electric heating device. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al and Clade et al as applied to claims 1,12 and 13 above, and further in view of applicant admitted prior art Eberspaecher (DE202009005582).
.
With regards to claim 2, Terranova et al and Clade et al does not teach wherein said at least one part of the grounding circuit is made from an electrically conductive aluminum, steel or brass metal material.
Eberspaecher teaches wherein said at least one part of the grounding circuit is made from an electrically conductive aluminum, steel or brass metal material (sheet metal material of the ground connection 18, paragraph 0026, lines 3-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grounding circuit of Terranova et al and Clade et al with the sheet metal as taught by Eberspaecher in order to provide efficient grounding. 
With regards to claim 3, Eberspaecher teaches wherein the at least one part of the grounding circuit consists of a connecting bar arranged within the housing (ground connection element 18 consist of connecting bar arranged in plug housing 24, Fig. 2).
With regards to claim 4, Eberspaecher teaches wherein the protective housing is made from an electrically insulating plastic material (connector housing 24 is made of plastic material, paragraph 0028, lines 6-8).
With regards to claim 5, Eberspaecher teaches wherein said at least one part of the grounding circuit is overmolded into the housing and forms an insert (ground connection elements 18 are preferably connected to the plastic material of the connector housing 24 by overmolding which would create an insert, paragraph 0028, lines 7-8).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al, Clade et al and Eberspaecher as applied to claims 2-5 above, and further in view of Bohlender et al (US 9,338,831).

With regards to claim 6, Terranova et al, Clade et al and Eberspaecher does not teach a metal heat sink plate through which the grounding circuit passes.
Bohlender et al teaches a metal heat sink plate (heat sink 32 is made of aluminum or copper, col 8, lines 60-63) through which the grounding circuit passes (the heat sinks 32 are connected to ground through the screening contact plate 192, col 17, lines 45-52).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grounding circuit of Terranova et al, Clade et al and Eberspaecher with the heat sink plate as taught by Bohlender et al in order to provide a good thermal conducting material for a heating element. 
With regards to claim 7, Eberspaecher teaches wherein the bar comprises a first end electrically connected to the plate, a central part overmolded into the housing, a second free end, overmolded at least partially into the housing and connected to a grounding stud (bar 18 is connected to plate 30 and overmolded as one part, Fig. 3).
	With regards to claim 8, Eberspaecher teaches the bar is integral with the plate (bar 18 is integral with the plate 30, Fig. 3) and comprises: a central part overmolded into the housing, a free end, overmolded at least partially into the housing,and connected to a grounding stud (bar 18 is connected to plate 30 and overmolded as one part, Fig. 3).
	With regards to claim 9, Eberspaecher teaches the bar extends orthogonally to the plate (bar 18 is orthogonal with plate 30, Fig. 3).
	With regards to claim 10, Terranova et al teaches wherein the distribution unit comprises an electronic control board (electronic control card 19 intended to drive and control the selective use of the heating element 2, paragraph 0061, lines 1-2) on which heat releasing components are fixed, the plate being contact with these components (first electrical conductor and second electrical conductor which provide heat are respectively connected to first and second connecting lugs, paragraph 0019, lines 1-4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al, Clade et al ,Eberspaecher and  Bohlender as applied to claim 6-10 above, and further in view of Uhl et al (US 2004/0112884).

With regards to claim 11, Terranova et al, Clade et al ,Eberspaecher and  Bohlender et al does not teach wherein the bar extends over substantially the entire length of the electronic board and at a distance from the electronic board .
Uhl et al teaches the bar extends over substantially the entire length of the electronic board and at a distance from the electronic board (metal plate 7 extends over the entire length of the electronic board 6 at distance by glue layer 15, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the board of Terranova et al, Clade et al, Eberspaecher and Bohlender et al with the configuration of Uhl et al to provide a reduction is components in order to provide ease of construction. 

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicants argument: Applicant argues the prior art of record does not disclose or teach the amended limitations of claims 1,12 and 13. 
Examiners response: Applicant has amended claims 1,12 and 13 to include the limitation “wherein at least part of the grounding circuit is integrated into a protective housing of the distribution unit and does not run through an enclosure of the distribution unit”. Clade et al teaches wherein the grounding circuit pass through the tubes and is not flowed through by the current in normal operation (the electric supply interface 30a for ground is electrically connected to the heating block housing 1 by means of electric strip conductors formed at the control means housing in the area of the double groove 27, col 7, lines 37-40) and does not run through an enclosure of the distribution unit (electric supply interface 30a does not run through the body of the control means 4 , Fig. 1 and Fig. 2). More specifically Clade teaches the electric supply interface 30a is integrated into control means housing 2 and not into the printed circuit board 34 which is considered the enclosure of the control means (Fig. 2). 

Applicants argument: Applicant argues the prior art of record does not disclose or teach all the limitations of claims 2-5. 
Examiners response: Applicant argues Eberspaacher is silent about a grounding circuit. Eberspaecher teaches wherein said at least one part of the grounding circuit is made from an electrically conductive aluminum, steel or brass metal material (sheet metal material of the ground connection 18, paragraph 0026, lines 3-5). The sheet material of a Eberspaacher is a ground connection and is considered to have the same function as the invention and other art that is modified.

Applicants argument:  Applicant argues the prior art of record does not disclose or teach all the limitations of claims 6-10. 
Examiners response: Applicant argues Bohlender does not teach a ground circuit. Bohlender et al teaches a metal heat sink plate (heat sink 32 is made of aluminum or copper, col 8, lines 60-63) through which the grounding circuit passes (the heat sinks 32 are connected to ground through the screening contact plate 192, col 17, lines 45-52).

Applicants argument: Applicant argues the prior art of record does not disclose or teach all the limitations of claim 11. 
Examiners response: Uhl et al teaches the bar extends over substantially the entire length of the electronic board and at a distance from the electronic board (metal plate 7 extends over the entire length of the electronic board 6 at distance by glue layer 15, Fig. 3). Applicant has argued about the grounding circuit in regards to claim 11 which have been addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761